Citation Nr: 1400889	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-39 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


REPRESENTATIVE

Allan T. Fenley, Attorney at Law




INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The case was previously before the Board in August 2010 and October 2011 and remanded for further development.  The matter has been returned to the Board and is now ready for appellate disposition.


FINDINGS OF FACT

1.  The service-connected PTSD is shown to produce flashbacks, difficulty being around large crowds of people, heightened level of anxiety, avoidance of situations that trigger recollection of traumatic events, and some distrust of other people.  However, the disability picture did not more nearly approximate the criteria for the next higher rating as at no time during the period of the appeal, was the PTSD shown to have been productive of symptomatology consistent with: suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse; spatial disorientation; or neglect of personal appearance and hygiene.

2.  The Veteran's sole service-connected disability is PTSD rated 50 percent disabling; the Veteran's service-connected PTSD alone does not preclude substantially gainful employment consistent with his educational and occupational background.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for the service-connected   have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.130, Diagnostic Code 9411 (2013).  

2.  The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in October 2007, which included notice pursuant to the Dingess decision.  An additional letter was sent in October 2008, which notified the Veteran of the specific diagnostic criteria under the rating code that is necessary for a higher rating for PTSD.  
 
VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, which he declined.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

A.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board has reviewed all the evidence in the Veteran's claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service-connected PTSD disability has been assigned a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the applicable criteria, a 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that a rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.  The pertinent evidence is as follows.  

At the outset, the Board finds that there is no dispute that the Veteran has sought continuous psychiatric treatment and VA treatment providers have recorded numerous complaints and objective findings.  There is also no question that the Veteran has sought domiciliary care on multiple occasions during the pendency of the appeal and participated in the psychiatric and addiction recovery treatment (PART) program.  The Veteran has also been assigned a wide range of Global Assessment of Functioning Scale Scores (GAF) between 15 and 60, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), was indicative of some danger of hurting self or others (e.g. suicide attempts without clear expectation of death) or occasionally fails to maintain minimal personal hygiene or gross impairment in communication (GAF of 15) and moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (GAF of 60).  

However, the Board finds the Veteran has co-morbid diagnoses of schizoaffective disorder and polysubstance abuse, as well as the service-connected PTSD.  So the question that remains, is what symptoms are attributed to the non-service connected schizoaffective disorder and poly substance abuse as opposed to the service-connected PTSD.  This question was answered most recently upon VA examination in May 2012.  

The examiner opined depression, including isolating, sadness, guilt, loneliness, feelings of worthlessness, boredom and suicidal ideation were most likely related to his diagnosis of schizoaffective disorder.  The examiner additionally found that his paranoia was caused by schizoaffective disorder.  The Veteran's more generalized anxiety, was considered a normal reaction to his financial concerns and worry about his psychological well being.  The only symptoms attributed to the PTSD were as follows: flashbacks, difficulty being around large crowds of people, heightened level of anxiety, and avoidance of situations that triggered recollection of traumatic events.  It also accounted for some of his distrust of other people.  

The examiner further elaborated that in terms of occupational and social impairment, the Veteran's depression, related to his schizoaffective disorder, was causing most of his daily impairment.  Due to depression, the Veteran lacked motivation, energy, and interest in activities and spent most of his time at home alone.  The examiner indicated this leads to increased level of depression and boredom.  The examiner noted that when people visited the Veteran, he was willing to do most anything they wanted to do in order to break the monotony, which often involved drinking heavily and drug use.  When the Veteran uses substances, he felt guilty afterward, which led to increased depression and suicidal ideation.  In addition, the examiner noted that people with schizoaffective disorder often experienced paranoia and distrust of others and the Veteran had a history of paranoia, which contributed to his isolation.  The examiner concluded that while symptoms of PTSD were reported, they caused less impairment than his symptoms of depression.  But these symptoms did contribute to his distrust of other individuals and isolation.

As the majority of the symptoms documented in the appellate record have been attributed to the non-service connection schizoaffective disorder and polysubstance abuse, and the domiciliary care has predominantly been for suicidal ideation brought on by substance abuse, to include, but not limited to cocaine and alcohol abuse, and non-compliance with medication, the Board finds that an increase to 70 percent disabling is not warranted.  There has been no objective evidence that the service-connected PTSD has been productive of : suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and neglect of personal appearance and hygiene.  The Veteran's difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships are clearly accounted for in the current 50 percent rating.  38 C.F.R. § 4.130.

In this regard, upon VA examination in July 2006, the VA examiner noted the Veteran was last hospitalized in January 2005 for psychiatric treatment due to depression, alcohol abuse, and cocaine use (not attributed to the PTSD).  The examiner noted the Veteran had no incentive to therapy assignments since he was released from his last one due to cocaine abuse.  The Veteran denied any real change in his PTSD since has prior examination in 2004.  The examiner noted the Veteran had major problems with substance abuse and had repeated relapses.  The Veteran denied a history of violence or assaultiveness, despite a recent arrest for carrying a knife.  The Veteran admitted to vague auditory hallucinations, but denied any delusions.  

Eye contact and interaction were fair.  He denied any suicidal or homicidal thoughts.  He was able to maintain his personal hygiene, cook for himself, and take care of his apartment.  He was oriented in all spheres and indicated his memory was fine.  He denied any obsessive, ruminative thoughts or ritualistic, compulsive behavior.  His speech was somewhat illogical in that very few questions elicited a direct answer, but the rate and flow were basically normal.  There was no sign of panic attacks.  Impulse control was impaired; however, this was considered to be demonstrated by substance abuse (not related to the PTSD).  He complained of "daymares" of Vietnam, where he saw what had happened in Vietnam.  The examiner indicated that the Veteran had trouble actually describing what occurred.  He endorsed sleep problems and being angered easily.  He did not have any problem with social avoidance or hypervigilance.  

He was assigned a GAF score of 45 which was indicative of serious symptoms; however, it was a combined score for his schizoaffective disorder, PTSD and polysubstance abuse.  A separate GAF was not provided for the PTSD. The examiner found no substantial change in the Veteran's PTSD since his evaluations in 2002 and 2004.  The examiner indicated the Veteran had problems in dealing with many issues, but these were more likely than not related to his underlying psychosis (schizoaffective disorder ) and substance abuse.  The examiner noted that it would be extremely difficult to say that whatever increase in problems that had occurred since his last examination were due to the PTSD rather than the schizoaffective disorder and continuing problems with polysubstance abuse. 

VA outpatient treatment records dated in 2007 reveal the Veteran denied suicidal ideation and homicidal ideation on multiple occasions.  He was found to be groomed.  He denied hallucinations and delusions.  He was repeatedly oriented in all spheres.  Notations of flat affect are accounted for in the 50 percent rating.  38 C.F.R. § 4.130.  The Veteran was brought to the emergency room in September 2007 because he was drinking.    

In 2008, the Veteran complained of hallucinations on a couple of occasions, but they were not persistent and he repeatedly denied delusions.  At the time, he was actively participating in addiction recovery treatment.  He continued to be oriented in all spheres.  Insight and judgment was fair.  Speech was normal.  Remote memory was intact.  There was some difficulty in short term memory.  The Veteran denied both suicidal and homicidal ideation.  

The Veteran was hospitalized in 2009 for treatment for substance abuse.  In February 2009, his chief complaint on admission was a progressive worsening of depression (non-service connected) due to irregular use of taking prescribed medications.  He did endorse nightmares and intrusive thoughts of Vietnam.  He denied present hallucinations and suicidal and homicidal ideation.  After completion in March 2009, he was discharged to an outpatient substance abuse treatment program.  In April 2009, he sought treatment again, because he "did not graduate last time."

The Veteran was afforded a VA examination in September 2010.  The examiner noted the Veteran had six hospitalizations and domiciliary admission for depression, drinking, and once for chest pain since 2006.  As noted at the outset, depression and drinking are not attributed to the service-connected PTSD.  The examiner noted continuing problems with substance abuse and noncompliance with medication.  He had never been married.  He had friends from church, childhood and from veterans groups.  He participated in bible study, went to church, and visited with his mother.  He still drank beer and admitted to use of cocaine for the past six months.  He had significant health problems, to include hypertension, mitral valve regurgitation, chronic obstructive pulmonary disease, chronic back pain and gastroesophageal reflux disorder.  He was being treated for all these problems.  He denied any history of trying to harm himself or others.  

Mental status examination showed no major impairment of communication, but the Veteran admitted to somewhat paranoid thinking about others.  He sometimes saw shadows and heard voices.  He denied suicidal and homicidal thoughts.  He was able to maintain his personal hygiene.  He was fully oriented in all spheres.  He thought about Vietnam, but denied compulsive, ritualistic behavior.  His speech was logical and goal directed.  He denied frank panic attacks.  He denied problems with impulse control.  He was not hypervigilant or easily startled.  He did not like being in large crowds of strangers, but did well in his church.  He admitted to having some problems controlling his anger, but generally did so adequately.  He had some nightmares related to his fear of people.  

The examiner opined the PTSD did not appear to be as impactful as his paranoid ideation and substance abuse.  Polysubstance abuse and schizoaffective disorder were said to cause more problems than the symptoms related to the PTSD.  The examiner found the Veteran to be more focused and in better emotional control than he was four years prior.  The examiner indicated if the Veteran took his medication, went to therapy and stayed substance free, especially as to hard drugs, his overall functioning would be stable or might slightly improve.  In separate addendum opinions, the examiner noted that the Veteran's PTSD less likely caused his employment problems as opposed to substance abuse history, his non-compliance with treatment and his schizoaffective disorder.  The examiner indicated the Veteran was not hypervigilant and could deal with groups of people such as in his church, he was able to control his temper, and generally slept eight hours a night.  The examiner also noted the Veteran was able to socialize with others and not isolate, which people with severe PTSD often do.  The examiner further noted the Veteran's paranoia and substance abuse appeared to have impacted his relationships far more than his PTSD.     

VA outpatient treatment records dated in November 2010 show the Veteran was drinking heavily and relapsed with cocaine.  He was hospitalized in January 2011 for suicidal ideation associated with this relapse.  He was also not complying with medication.  Providers noted in January 2011 that the Veteran heard voices when he was drugging, but not when he was clean or sober.  In May 2011, the Veteran stopped taking medication again and was using crack cocaine heavily, which led to increased depression and sense of worthlessness.  He was in intensive outpatient therapy in June 2011 for his polysubstance abuse.  In June 2011, it was noted the Veteran was taking 29 medications for psychiatric and medical conditions.  He was in domiciliary care in July 2011 for schizoaffective disorder and substance abuse, but was discharged because he used cocaine.  In April 2012, the Veteran denied chronic PTSD symptoms.  He was hospitalized in June 2012 for six days for depression and noncompliance with medication.  

As noted at the outset, the Veteran was afforded a final VA examination in May 2012.   The Veteran reported never having been married and had no children.  He had a good relationship with his sister.  He received social support from members of his church.  He noted hospitalization and domiciliary care for suicidal ideation (not attributed to the PTSD).  He continued to drink until he passed out twice per week and sometimes used crack, as recently as two months prior.  The Veteran did have recurring thoughts of Vietnam.  He avoided activities that aroused recollection of Vietnam.  He had diminished interest to participate in activities.  He felt detached or estranged from others.  He had difficulty sleeping and concentrating.  He had mild memory loss and a flattened affect.  There were disturbances of motivation and mood and difficulty adapting to stressful circumstances.  Again depression and suicidal ideation were not attributed to the PTSD.  The examiner concluded that while symptoms of PTSD were present, they were not in and of themselves responsible for his current level of impairment.  Many of the Veteran's difficulties stemmed from his schizoaffective disorder and related depression and paranoia.  His symptoms of PTSD were not severe enough to account for unemployability or his current level of social impairment.  His impairment in daily functioning and high symptom level were primarily related to his schizoaffective disorder.  

An evaluation in excess of 50 percent, to include "staged" ratings, is not warranted for any period because the evidence does not show PTSD symptomatology consistent with:  suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse; spatial disorientation; and neglect of personal appearance and hygiene.  The Veteran's difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, and disturbances of motivation and mood are accounted for in the current 50 percent rating.  38 C.F.R. § 4.119; See Hart, supra.  

The overall disability picture is consistent with no more than a 50 percent rating.  As delineated above, on repeated occasions VA examiners have found that the Veteran's PTSD symptoms were not responsible for his current level of impairment.  The majority of the Veteran's difficulties were found to be related to his non-service connected schizoaffective disorder with related depression and paranoia and polysubstance abuse.   The Veteran's PTSD did not interfere with his employability and any social impairment was not attributed to the PTSD.  Id.  

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The symptoms and resulting impairment demonstrated with regard to the PTSD, fall within the schedular criteria.  The rating criteria contemplate a higher rating for: suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse; spatial disorientation; and neglect of personal appearance and hygiene, but has not been found in the instant decision to be caused by the PTSD.  See Diagnostic Code 9411.  The Veteran's difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, and disturbances of motivation and mood are accounted for in the current rating.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


B. TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extra-schedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225   (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990). 

The Board notes initially that the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  The Veteran's sole service-connected disability is PTSD rated 50 percent disabling.  

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10   (2001). 

The Veteran contends that his service-connected disability prevents him from seeking, gaining, and maintaining meaningful, gainful employment.  Specifically, he asserted on his application that he was taking 10 prescription medications for his "service-connected disabilities" and as a result of the side effects of the medication, it was difficult for him to think or do things.  However, the Board finds that the preponderance of the evidence is against a finding that his service-connected PTSD, the only service-connected disability, alone precludes substantially gainful employment; therefore referral for extraschedular consideration is not warranted.  

In this regard, the Veteran has non-service connected schizoaffective disorder and polysubstance abuse.  He also has medical problems, to include, but not limited to, hypertension, mitral valve regurgitation, chronic obstructive pulmonary disease, chronic back pain and gastroesophageal reflux disorder.  The Veteran takes multiple medications for these conditions (29 as of 2012) and has a significant history of noncompliance with medications. 

In 2010 addendum opinions, the VA  examiner opined the Veteran's PTSD less likely caused his employment problems as opposed to his substance abuse history, non-compliance with treatment and his schizoaffective disorder.  The examiner further indicated that people with his level of PTSD symptoms were frequently employed.  The examiner stated that although the Veteran's other emotional and physical problems, may make his obtaining employment difficulty, the PTSD taken in isolation was less likely than not to cause his total unemployability.  An additional addendum opinion indicated that the symptoms related to PTSD were less likely than not the principal cause of his employment problems.  The Veteran's noncompliance with treatment, his substance abuse, and his paranoia were more likely than not the causes of his occupational problems.  The PTSD related symptoms were significantly less likely to have caused employment difficulties.  In sum, the Veteran's problems in complying with treatment and maintaining sobriety were the "major source of employment problems."

The May 2012 VA examiner opined it was more likely than not that the substance abuse and schizoaffective disorder would militate against the Veteran being able to be fully and gainfully employed.  The Veteran's PTSD appeared to cause fewer problems than his other diagnosed conditions.  The examiner concluded, the Veteran's PTSD in isolation, absent his other problems, age, current economy, and his physical problems, would less likely than not cause him to be unemployable. 
The overall record does support a finding that the Veteran is totally disabled due to his non-service connected schizoaffective disorder and polysubstance abuse.  However, with regard to the TDIU claim, the Board may only look to the service-connected disability.  The Board has considered the Veteran's statements that he is unable to engage in gainful employment of any type.  But the Board believes that the opinion of medical personnel, to the effect that the Veteran's service-connected PTSD does not render him unemployable, is more probative.   

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above) which does not show impairment due to service connected disability which would preclude employment, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the 2010 and 2012 VA opinions which clearly establish that the Veteran's service-connected PTSD does not cause him to be unemployable. 

The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 


ORDER

Entitlement to an evaluation in excess of 50 percent for the service-connected PTSD is denied. 

Entitlement to TDIU is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


